Wagner, Judge,
delivered the opinion of the court.
This case was in this court at its October term, 1866, and will be found reported in 39 Mo. 539. We then decided the whole case in favor of the respondent, with a single exception, namely, the statute of limitations. Upon that question we ruled against him, and held that he was barred. On that single point he appealed to the Supreme Court of the United States, and that tribunal has reversed this court, and he now presents his motion asking that judgment be entered up in his favor.
There is obviously nothing more for this court to decide, or, for any court to retry, that is not res adjudicata. Upon every question of State jurisdiction we held for him, and the Supreme Court of the United States has decided the remaining point coming within Federal cognizance in his favor, and we therefore think he is entitled to his judgment. There is a remaining point, however, and that is this : his patent interferes with and covers certain portions of common-field lots, which we are satisfied, as now advised, constitute a superior title to his. A judgment here would be no bar to an action' of ejectment in these claims, and we will sustain the motion on condition-that the respondent enters in this court a remittitur for the above mentioned interferences.
The other judges concur.